Citation Nr: 0013363	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
for the service-connected HIV infection.  

2.  The propriety of the initial noncompensable rating 
assigned for the service-connected tension-type headaches.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1981 to June 1985 
and from September 1985 to February 1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
RO.  

In March 1998, the Board remanded this case for additional 
development of the record.  

As the issues currently on appeal pertain to the propriety of 
the initial evaluations assigned for the service-connected 
HIV infection and tension-type headaches, the Board has 
recharacterized the issues accordingly in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Fenderson v. West, 12 
Vet. App. 119 (1999).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since service has the veteran's service-
connected HIV infection been manifested by evidence of 
refractory constitutional symptoms, diarrhea, weight loss, 
AIDS-related opportunistic infection or neoplasm.  

3.  At no time since service, have the veteran's service-
connected tension-type headaches been shown to have been 
demonstrated by a level of impairment consistent with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  

4.  The veteran failed to report for a VA examination 
recently scheduled in connection with his claims for increase 
without good cause.  



CONCLUSIONS OF LAW

1.  The claim for the assignment of an initial rating greater 
than 30 percent for the service-connected HIV infection must 
be denied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.88b 
including Diagnostic Code 6351 (1996); 38 C.F.R. §§ 3.655, 
4.1, 4.2, 4.7, 4.10, 4.88b, Diagnostic Code 6351 (1999).  

2.  The claim for the assignment of an initial compensable 
evaluation for the service-connected tension-type headaches 
must be denied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8100 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  


I.  Background

In June 1996, the RO was in receipt of the veteran's claim of 
service connection for various disabilities, to include HIV-
related illness.  

In July 1996, the veteran was afforded a VA General Medical 
examination.  At that time, the veteran was noted to 
experience some degree of headache which was annoying, but 
not severe.  The headaches were described as being somewhat 
gradual with relief attained through rest or preoccupation 
with other matters.  They were also noted to respond in part 
to aspirin.  

In addition to the above, the veteran was noted to be 
attending a clinic for follow-up on his HIV positive status.  
The final diagnoses included:  HIV positive with recurring 
herpes, under treatment; and, headaches, tension-type, mild, 
not otherwise specified.  

By rating decision dated in August 1996, the RO granted 
service connection for, among other things, HIV infection and 
headaches, tension-type, and assigned ratings of 30 percent 
and 0 percent, respectively, effective on February 20, 1996.  
The veteran appealed these initial ratings on the basis that 
they did not reflect the extent of his disability.  

In March 1998, the Board remanded this matter for additional 
development of the record, to include affording the veteran 
special VA examinations in order to determine the severity of 
his service-connected HIV infection and tension-type 
headaches.  

Subsequent to the Remand order, the RO attempted to schedule 
the veteran for examinations to take place on July 29, 1998.  
A copy of the letter advising the veteran of the date, time, 
and location of the examinations has been associated with the 
claims folder.  The veteran failed to report for the 
scheduled examinations.  

In correspondence dated in September 1998, the RO requested 
that the veteran indicate whether he was willing to report 
for another examination or, in the alternative, to provide a 
good reason as to why he did not report for the scheduled 
examinations or could not report for examination in the near 
future.  

The RO also undertook to inform the veteran of the 
consequences of his failure to appear for examination and 
noted that if the requested information was not received 
within 30 days from the date of the letter, the RO would 
assume that the veteran did not desire an examination and 
would reconsider the veteran's appeal based on the evidence 
of record.  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


A.  HIV infection

The veteran's service-connected HIV infection is rated as 
30 percent disabling under the provisions of 38 C.F.R. 
§ 4.88b including Diagnostic Code 6351.  

The Board notes that the rating criteria by which systemic 
diseases, including HIV-related illness, are evaluated were 
amended, effective on August 30, 1996. As the rating criteria 
were changed during the course of the appeal, adjudication of 
the claim for increase must now include consideration of both 
the old and new criteria and that criteria which are most 
favorable to the veteran's claim must be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board further notes 
that the criteria for evaluation of HIV-related illness are 
the same under both the old and new regulations.  

Under Diagnostic Code 6351 (1996, 1999), HIV-related illness 
is rated 30 percent disabling where the individual suffers 
from recurrent constitutional symptoms, intermittent 
diarrhea, and is taking approved medication(s).  In addition, 
the 30 percent rating is the minimum evaluation with T4 cell 
count less than 200, or with Hairy Cell Leukoplakia, or Oral 
Candidiasis.  Where there are refractory constitutional 
symptoms, diarrhea, and pathological weight loss, a rating of 
60 percent is assigned.  The 60 percent rating is also the 
minimum evaluation following AIDS-related opportunistic 
infection or neoplasm.  A 100 percent rating is assigned for 
AIDS with recurrent opportunistic infections or with 
secondary diseases afflicting multiple body systems; or with 
HIV-related illness with debility and progressive weight 
loss, without remission, or few or brief remissions.  

Based on a review of the evidence of record, the Board finds 
that at no time since service has the veteran's HIV infection 
been demonstrated by evidence of refractory constitutional 
symptoms, diarrhea, weight loss, AIDS-related opportunistic 
infection or neoplasm.  Significantly, VA examination in July 
1996 related only that the veteran was suffering from HIV.  
VA outpatient treatment reports obtained in support of the 
veteran's claim essentially provide no insightful 
documentation as to the severity of the veteran's condition.  

In addition, given the veteran's failure to report for the 
recent examination without good cause, the provisions of 38 
C.F.R. § 3.655 provide that the claim for increase must be 
denied.  Consequently, an initial rating in excess of 30 
percent is not assignable in this case.  


B.  Tension-type headaches

The veteran's service-connected tension-type headaches have 
been rated by the RO by analogy as noncompensably disabling 
under the provisions of Diagnostic Code 8100 for evaluation 
of migraine headaches.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is assigned with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, and a 50 percent evaluation, the highest 
rating under this code, is assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Based on a review of the evidence of record, the Board finds 
that at no time since service have the veteran's tension-type 
headaches been shown to have been evidenced by characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  Significantly, VA examination in July 1996 
related only that the veteran was suffering from mild 
tension-type headaches with no mention as to the frequency.  
Furthermore, VA outpatient treatment reports obtained in 
support of the veteran's claim noted only that the veteran 
had presented with complaints of constant headaches in 
November 1996 and continued, bifrontal constricting headaches 
in December 1996.  

Given the veteran's failure to report for the recently 
scheduled examination without good cause, the provisions of 
38 C.F.R. § 3.655 provide that the claim for increase must be 
denied.  Consequently, an initial compensable rating is not 
assignable in this case.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected HIV infection 
and tension-type headaches as prescribed by the Court in 
Fenderson.  As noted hereinabove, however, at no time since 
service, has the veteran's HIV infection been manifested by 
symptomatology reflective of refractory constitutional 
symptoms, diarrhea, weight loss, AIDS-related opportunistic 
infection or neoplasm or have his tension-type headaches been 
demonstrated by characteristic prostrating attacks averaging 
one in 2 months over the last several months.  

The Board is cognizant of the veteran's contentions that his 
HIV infection and tension-type headaches are more disabling 
than rated.  As noted, VA attempted to have the veteran 
examined, but the veteran failed to report for the scheduled 
examinations and did not respond to RO correspondence to 
clarify his desire for an examination.  The Board emphasizes 
that VA's duty to assist the veteran is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  







ORDER

The claim for an initial evaluation in excess of 30 percent 
for the service-connected HIV infection is denied.  

The claim for an initial compensable evaluation for the 
service-connected tension-type headaches is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

